                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

KATRICE WALKER,                       *

      Plaintiff,                      *

vs.                                   *
                                               CASE NO. 4:18-CV-184 (CDL)
COLUMBUS CONSOLIDATED                 *
GOVERNMENT,
                                      *
      Defendant.
                                      *

                                 O R D E R

      Katrice    Walker   is     employed     by    Columbus    Consolidated

Government (“CCG”) in its Department of Public Services (“Public

Works”).    She asserts that CCG denied her a promotion because of

her race, in violation of 42 U.S.C. § 1981 and Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e to

2000e-17.     CCG filed a summary judgment motion, asserting that

Walker was not qualified for the promotion and that the white

man   it   promoted   instead   of   Walker   was    more   qualified.     As

discussed below, genuine fact disputes exist on Walker’s Title

VII race discrimination claim, so CCG’s motion (ECF No. 7) is

denied as to that claim.        The motion, however, is granted as to

Walker’s § 1981 claim.         Walker also asserted a Title VII claim

for discrimination based on her color, and CCG moved for summary

judgment on that claim arguing that Walker had not exhausted her

administrative     remedies.      Walker    did     not   respond   to   CCG’s
summary judgment motion on this claim, so the Court deems it

abandoned. Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587,

599 (11th Cir. 1995) (“[G]rounds alleged in the complaint but

not relied upon in summary judgment are deemed abandoned.”).

                           SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                          Fed. R.

Civ. P. 56(a).          In determining whether a             genuine    dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.             Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).             A fact is material if it is relevant

or necessary to the outcome of the suit.                 Id. at 248.     A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                 Id.

                                 FACTUAL BACKGROUND

       Walker is a black woman who works as a correctional officer

in   CCG’s     Public    Works    department.       Walker    has   a   bachelor’s

degree   in     criminal    justice    and   a    master’s    degree    in    public

administration.         Walker is a certified correctional officer with

a    firearm    certification.         She   is   also    certified     as    a   CCG




                                         2
customer service specialist and holds a CCG HR Supervisory II

certification.

        Walker began working for CCG in 2005.             She has served as a

correctional supervisor in the rainwater division; a chemical

application     technician;        a    public    relations    coordinator;       a

correctional     officer      at    the   recycling      center;    and   a     risk

management investigator.           In her correctional officer/supervisor

roles, Walker supervised inmates on work details but did not

supervise CCG employees.               Walker is currently a correctional

supervisor in the rainwater division.

        In 2017, the position of community service coordinator came

open.     The community service coordinator supervises the Public

Works    community   service       division,     which   oversees   parolees     as

they complete their community service obligations.                  Three full-

time and twelve part-time CCG employees report to the community

service coordinator.          The written job description includes the

following requirements:

        1. “Knowledge of record keeping, report preparation,
           filing methods, and record management techniques.”

        2. “Knowledge of supervisory practices, procedures, and
           policies, including training and work inspections.”

        3. “Knowledge of standard business arithmetic.”

        4. “Knowledge    of    basic      budgetary      principles       and
           practices.”

        5. “Skill   in   the administration  of               staff   and
           activities, both directly and through              subordinate
           supervision.”


                                          3
      6. “Bachelor’s   Degree  in                Business  Administration,
         Public   Administration,                or   related   field   is
         required.”

      7. “Experience sufficient to thoroughly understand the
         work of subordinate positions and to be able to
         answer questions and resolve problems, usually
         associated with one to three years[’] experience or
         service.”

Walker     Dep.      Ex.    18,      Community       Service       Coordinator        Job

Description, ECF No. 11-1 at 101.

      Walker      applied      for    the       community       service     coordinator

position and received an interview with a three-person panel led

by    Public   Works       Director     Pat       Biegler.         The     panel     also

interviewed       Ralph    Blakely,     a    white    male,       who     was   Walker’s

supervisor and had five years of experience as a crew supervisor

in the Public Works rainwater division.                     Biegler Aff. ¶ 14, ECF

No. 7-2.     Blakely does not have a college degree.                      The interview

panel decided that Blakely was the best candidate based on his

experience     and     interview,      and       Biegler     offered      Blakely     the

community service coordinator position.

      After Walker was not selected for the community service

coordinator position, she discussed the issue with Biegler, her

department director, who told Walker that some of her interview

answers    were    unsatisfactory.              Although    Walker      discussed     the

issue with a member of CCG’s human resources department, she did

not   complete     a   “Fair      Treatment”       form    or    pursue     the    matter

further via CCG’s fair treatment procedures.



                                            4
                                         DISCUSSION

I.    Walker’s Title VII Claim

      Title        VII         prohibits        employers        from     intentionally

discriminating against an employee based on her race.                              See 42

U.S.C. § 2000e-2(a)(1).1                 Walker did not point to any direct

evidence     of       discrimination,       so     she    must    present      sufficient

circumstantial         evidence     of     discrimination         to    survive   summary

judgment.2        She may do that using the framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                              Under

that framework, the employee must establish a prima facie case

of discrimination.              E.g., Vessels v. Atlanta Indep. Sch. Sys.,

408   F.3d    763,       767    (11th    Cir.    2005)     (per    curiam).       If    she

establishes       a    prima     facie     case,   the     employer      may   proffer    a

legitimate nondiscriminatory reason for its decision.                             Id.    If

the employer meets its burden, the plaintiff must establish that

the proffered reason was pretextual.                     Id.


1 Section 1981 also prohibits employers from engaging in intentional
race discrimination against an employee.     42 U.S.C. § 1981(a).   As
discussed in more detail below, though, the Court grants CCG’s summary
judgment motion as to Walker’s § 1981 claim because Walker did not
point to evidence to establish municipal liability on that claim.
2 Walker contends that CCG’s director of Public Works once stated in

her presence that “if black people stop wanting people to give them
something, they will be better off.”      Walker Dep. 133:8-9.    This
statement is not direct evidence of discrimination because there is no
evidence that it was related to the community service coordinator
decisionmaking process. “Direct evidence is evidence that establishes
the existence of discriminatory intent behind the employment decision
without any inference or presumption.” Standard v. A.B.E.L. Servs.,
Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). “[R]emarks unrelated to
the decisionmaking process itself are not direct evidence of
discrimination.” Id.


                                             5
       Walker      may    establish           a    prima      facie   case    of    failure    to

promote by demonstrating that (1) she belonged to a protected

class, (2) she was qualified for and applied for a position her

employer was seeking to fill, (3) she was rejected despite her

qualifications, and (4) the employer filled the position with

someone outside her protected class.                           Id. at 768.         CCG does not

dispute      that   Walker          belongs        to    a   protected     class,     that    she

applied for the community service coordinator position, that she

was    rejected,      or       that      it       filled     the   position    with     someone

outside Walker’s protected class.                             CCG argues, however, that

although it considered Walker qualified enough to offer her an

interview, Walker was not actually qualified for the position

because      she    did       not    have     one       to   three    years   of     experience

supervising CCG employees; she only had experience supervising

inmates on work details.

       CCG   pointed          to    evidence        that     the   Public     Works    director

stated, in an affidavit she prepared to support CCG’s summary

judgment motion, that the community service coordinator “must

have sufficient knowledge and experience – approximately 1 to 3

years – in supervising subordinate employees.”                                  Biegler Aff.

¶ 6.         But,        the        written        job       description      requires       only

“[k]nowledge of supervisory practices, procedures, and policies,

including       training           and   work        inspections,”       “[s]kill       in    the

administration           of    staff        and      activities,       both    directly       and


                                                    6
through subordinate supervision,” and “[e]xperience sufficient

to thoroughly understand the work of subordinate positions and

to be able to answer questions and resolve problems, usually

associated with one to three years[’] experience or service.”

Walker     Dep.     Ex.     18,   Community        Service     Coordinator      Job

Description, ECF No. 11-1 at 101.                  Thus, the Court finds a

genuine    fact     dispute       on    whether     the      community   service

coordinator position required one to three years of experience

supervising CCG employees.             Viewed in the light most favorable

to Walker, a jury could conclude that it did not and that Walker

was qualified for the community service coordinator position.

     CCG proffered a legitimate nondiscriminatory reason for its

decision to select Blakely instead of Walker for the community

service coordinator job: Blakely was better qualified because he

had more supervisory experience and a better interview.                       Thus,

Walker “must come forward with evidence sufficient to permit a

reasonable fact finder to conclude that the legitimate reasons

given by the employer were not its true reasons, but were a

pretext for discrimination.”            Vessels, 408 F.3d at 771.             “This

evidence     must     reveal      ‘such       weaknesses,     implausibilities,

inconsistencies,          incoherencies       or    contradictions       in     the

employer’s proffered legitimate reasons for its actions that a

reasonable factfinder could find them unworthy of credence.’”




                                          7
Id. (quoting Cooper v. Southern Co., 390 F.3d 695, 725 (11th

Cir. 2004)).

        A plaintiff may establish pretext by pointing to evidence

that the employer selected a candidate who was, based on the

employer’s own objective criteria, unqualified for the position

instead of the plaintiff, who was qualified.                           See Bass v. Bd. of

Cnty.     Comm’rs,       256   F.3d     1095,          1107–08      (11th     Cir.   2001),

abrogated on other grounds by Burlington N. & Santa Fe Ry. Co.

v.    White,    548     U.S.   53    (2006)       as    recognized       in   Crawford     v.

Carroll, 529 F.3d 961, 971, 973 (11th Cir. 2008) (finding that

county’s       hiring    of    an    employee          who    was   unqualified      for    a

position instead of the plaintiff, who was qualified, supported

an inference of discrimination); see also Vessels, 408 F.3d at

772 (finding a genuine fact dispute on pretext where, under the

employer’s own regulations, the position required qualifications

that the selected candidate did not have but the plaintiff did).

        Here, Walker pointed to evidence from which a jury could

conclude that she met the objective criteria listed in the job

description.          She also pointed to evidence from which a jury

could conclude that Blakely did not meet the objective criteria

because he did not hold a college degree—a qualification that

was     “required”       by    the    community              service    coordinator        job

description.       Walker Dep. Ex. 18, Community Service Coordinator

Job Description, ECF No. 11-1 at 101.                         CCG argues, though, that


                                              8
a college degree was not actually required for the community

service      coordinator     job.        In   support         of   this   argument,    CCG

points to testimony from several decisionmakers, mainly in the

form of affidavits prepared for summary judgment purposes, that

they did not consider a degree to be a requirement for the

community service coordinator job.                     But CCG did not point to any

authority which squarely holds that an employer may have an

employee’s discrimination claim summarily dismissed simply by

pointing     to   post-hoc       testimony        by    its   decisionmakers        that   a

written job description doesn’t really mean what it says.

       The Court recognizes that some confusion may exist based on

Springer v. Convergys Customer Management Group Inc., 509 F.3d

1344, 1349 (11th Cir. 2007).                 In Springer, the Court of Appeals

affirmed the district court’s grant of summary judgment in favor

of    an   employer   on    the     plaintiff’s          failure     to   promote    claim

because the plaintiff did not establish pretext.                          The plaintiff

attempted to prove pretext by pointing to a job requisition form

which listed a four-year college degree as a job requirement.

The Court of Appeals explained that the “job requisition form”

for    the   position      did    list   a    four-year        college     degree    as    a

requirement, but the hiring director testified that a separate

written “job description” permitted several years of experience




                                              9
as the equivalent of a degree.3                 Id.     So, when the employer in

Springer promoted a candidate with significant experience but no

degree over the plaintiff, who had a degree but less experience,

the plaintiff could not establish pretext just by pointing to

the formal requisition form because the separate written job

description said that experience could be substituted for formal

education.      Thus, under Springer, where the employer’s written

job    description       permits    it    to     consider    experience    as     the

equivalent     of    formal    education,         its    consideration    of     such

experience cannot be pretextual.

       In    contrast,        here,       the     written      job    description

unequivocally stated that a college degree was required for the

community service coordinator position.                    CCG did not point to

any evidence that the job description was supplemented by a

separate document permitting experience in lieu of education or

that   CCG   had    an   official     policy     that    permitted   it   to    weigh

equally      candidates     who     had    an     equivalent     combination       of

education,     training,      and   experience,         regardless   of   what   the

official job description required.                    Thus, a genuine conflict

exists between the written job description and the testimony of

some of CCG’s employees that a college degree wasn’t really

required     notwithstanding        the    unambiguous        statement    of     the
3 The Court of Appeals and the district court did not spend much time
discussing the “job requisition form” and the “job description,” but
the district court records available on PACER suggest that these were
two separate documents.


                                          10
requirement       in    the     only     written      description        of      the     job

qualifications.          The Court emphasizes that it does not find

today that the community service coordinator position actually

required    a   college       degree,    that    Blakely      failed       to    meet    the

minimum     qualifications         for     the     job,      or     that        experience

supervising CCG employees was irrelevant.                          Rather, the Court

finds that Walker pointed to evidence that, with all reasonable

inferences construed in her favor, would allow a reasonable jury

to conclude that CCG engineered the process to favor Blakely,

who   was   white,       over    Walker,    who       was    black,    by       adding    an

unwritten requirement that Walker did not have but Blakely did

and deleting a written requirement that Blakely did not have but

Walker    did.4        Accordingly,      CCG     is    not    entitled      to     summary

judgment on Walker’s Title VII claim.

II.   Walker’s § 1981 Claim

      CCG    claims       that    even      if     Walker’s        Title        VII      race

discrimination claim survives summary judgment, her § 1981 claim

cannot because the promotion decision was subject to meaningful

administrative         review    that    Walker       did    not    pursue.           Walker


4  The Court also emphasizes that this is not a comparative
qualifications case, where a plaintiff can only establish pretext by
showing that there were such significant disparities between her
qualifications and those of the selected candidate that no reasonable
person could have chosen the selected candidate over the plaintiff.
Rather, the Court finds that Walker met her burden of establishing
pretext by pointing to evidence from which a jury could find that
Blakely was not qualified for the community service coordinator
position based on CCG’s own objective criteria.


                                           11
brought her § 1981 claim against CCG through 42 U.S.C. § 1983.

To    prevail   on   this      claim,     Walker     must      demonstrate    that   the

promotion decision was the result of a CCG custom, practice, or

policy.     See Scala v. City of Winter Park, 116 F.3d 1396, 1399

(11th Cir. 1997). “[M]unicipal liability may be imposed for a

single    decision     by      municipal     policymakers         under     appropriate

circumstances.” Id. (quoting Pembaur v. City of Cincinnati, 475

U.S. 469, 480 (1986)).                But, “[f]inal policymaking authority

over a particular subject area does not vest in an official

whose     decisions       in    the      area      are    subject      to    meaningful

administrative review.” Id. at 1401.                     So, the key question for

the    Court    is   whether       the    Public    Works      director’s     promotion

decision was subject to meaningful administrative review.

        Under CCG’s Fair Treatment policy, employees who believe

that they have been subjected to unlawful discrimination based

on race may pursue a written complaint.                     Walker Dep. Ex. 7, Fair

Treatment Policy, ECF No. 11-1 at 67-69.                       To seek review under

this policy, an employee must complete a Fair Treatment form and

submit it to her department director.                    Id., ECF No. 11-1 at 69.

If the department director does not resolve the complaint, then

the employee should escalate the issue to the human resources

director, who may “propose alternate solutions or suggestions on

appropriate and acceptable alternatives.”                        Id.    If the human

resources      director     does    not    resolve       the    complaint,    then   the


                                            12
employee    may   seek    review    by   the   city    manager,    who,    “at    his

option, will confer with appropriate individuals, review fair

treatment    procedure      documentation,       and    communicate       a     final

decision through the Human Resources Director.”                Id.    The Public

Works department is under the deputy city manager of operations,

who reports to the city manager.5              Hollowell Aff. ¶ 6, ECF No.

18-6.     Because the Fair Treatment Policy permits a CCG employee

to escalate complaints of alleged discrimination to the city

manager, who has the power to override an employment decision by

one of his subordinates like the Public Works director, the Fair

Treatment    Policy      provides     meaningful       administrative         review.

Thus, the Public Works director did not have final policymaking

authority    over   the    promotion     decision,     and   the   Court      grants

CCG’s summary judgment motion as to Walker’s § 1981 claim.

                                    CONCLUSION

        For the reasons set forth above, the Court denies CCG’s

summary judgment motion (ECF No. 7) on Walker’s Title VII race

discrimination claim.         The Court grants CCG’s summary judgment



5 Walker objects to this affidavit because it was part of CCG’s
supplemental evidence.    The Court permitted CCG to supplement the
record with additional affidavits.    The Court understands that new
evidence is not normally permitted to support a reply brief. That is
why the Court gave Walker an opportunity to respond to it with her own
evidence and argument.     Walker argues that she cannot respond to
paragraph 6 of Hollowell’s affidavit without more discovery, but it is
disingenuous to suggest that Walker had no opportunity to learn about
CCG’s organizational structure or Fair Treatment Policy during
discovery.


                                         13
motion on Walker’s § 1981 claim and her Title VII claim for

discrimination based on her color.

     IT IS SO ORDERED, this 10th day of October, 2019.

                                    s/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                               14
